       Case 3:19-cv-00047-RGE-HCA Document 94 Filed 06/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION


 JOHN DOE,                                                    CASE NO. 3-19-CV-00047

      Plaintiff,

 v.

 UNIVERSITY OF IOWA; BOARD OF                             JOINT REQUEST TO CANCEL
 REGENTS, STATE OF IOWA, TIFFINI                             STATUS CONFERENCE
 STEVENSON EARL, individually and in
 official capacity, IRIS FROST, individually
 and in official capacity, LYN REDINGTON,
 individually and in official capacity, ANGIE
 REAMS in official capacity, CONSTANCE
 SCHRIVER CERVANTES, individually and
 in official capacity, JOHN KELLER,
 individually and in official capacity,
 MONIQUE DICARLO, individually and in
 individual capacity, MARK BRAUN,
 individually and in official capacity,

      Defendants.


        Pursuant to the Court’s March 3, 2020 Order [Doc. 71], the parties have conferred and

agree that a status conference is not required at this time. The parties believe that they are currently

on track to meet the deadlines set by the Court’s Scheduling Order and Discovery Plan. As such,

the parties request that the status conference currently set for June 8, 2020 be cancelled.



                                                        Respectfully Submitted,

                                                        THOMAS J. MILLER
                                                        Attorney General of Iowa

                                                        /s/ Kayla Burkhiser Reynolds
                                                        KAYLA BURKHISER REYNOLDS



                                                   1
Case 3:19-cv-00047-RGE-HCA Document 94 Filed 06/04/20 Page 2 of 2



                                     /s/ Christopher J. Deist
                                     CHRISTOPHER J. DEIST
                                     Assistant Attorneys General
                                     Hoover Building, Second Floor
                                     1305 East Walnut Street
                                     Des Moines, Iowa 50319
                                     PHONE: (515) 281-7240
                                     FAX: (515) 281-7219
                                     christopher.deist@ag.iowa.gov
                                     kayla.burkhiser@ag.iowa.gov
                                     ATTORNEYS FOR DEFENDANTS

                                     /s/ Rockne Cole
                                     ROCKNE COLE
                                     209 E. Washington Street, Suite 304
                                     Iowa City, Iowa 52240
                                     (319) 774-8552
                                     rockne@colelawfirmiowa.com
                                     ATTORNEY FOR PLAINTIFF


                                                     PROOF OF SERVICE

                                  The undersigned certifies that the foregoing instrument was served upon
                                each of the persons identified as receiving a copy by delivery in the
                                following manner on June 4, 2020:

                                         U.S. Mail                        FAX
                                         Hand Delivery                    Overnight Courier
                                         Federal Express                  Other
                                         CM/ECF

                                Signature: /s/AUDRA DRISH




                                2
